  Case 8:20-cv-01831-CJC-ADS Document 22 Filed 01/13/21 Page 1 of 1 Page ID #:93

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA                               JS-6
                                    CIVIL MINUTES – GENERAL

 Case No.       SACV 20-01831-CJC (ADSx)                            Date       January 13, 2021
 Title          Kim Perez v. Experian Information Solutions, Inc. et al



PRESENT: HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE

                    Cheryl Wynn                                        None Present
                    Deputy Clerk                                       Court Reporter
           Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                    None Present                                       None Present


PROCEEDINGS:           (IN CHAMBERS) ORDER DISMISSING ACTION FOR LACK OF
                       PROSECUTION AND FAILURE TO COMPLY WITH THE COURT’S
                       ORDER



        This action was filed on September 22, 2020. On January 4, 2021, the Court issued an
Order that Plaintiff Show Cause in writing on or before January 11, 2021 why Defendant
Quicken Loans should not be dismissed for lack of prosecution. To date, Plaintiff has failed to
respond to the Court's Order. The Court also notes that no other Defendant remains in the
action.

       The Court therefore ORDERS the dismissal of the entire action without prejudice for lack
of prosecution and for failure to comply with the Orders of the Court.




                                                                                    -    :        -
                                                    Initials of Deputy Clerk   cw




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                            Page 1 of 1
